Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen to Conduct Quarterly Conference Call MISSISSAUGA, ON, June 28 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), a biotechnology company focused on the research and commercial development of technologies targeting the chronic inflammation underlying cardiovascular and neurological disease, will release its quarterly results after the close of the North American financial markets on Tuesday, July 10, 2007. A conference call and audio web cast will be conducted on Tuesday, July 10, 2007, at 4:30 p.m. Eastern Time, during which management will provide a Company update and discuss second quarter results. << Participants are invited to attend by connecting 10 minutes prior to the call to one of the following: Audio Web Cast www.vasogen.com Direct Dial 416-695-6623 Toll-free 1-877-461-2814 A re-broadcast of the conference call may be accessed by: Audio Web Cast www.vasogen.com Direct Dial 416-641-2130 Toll-free 1-888-330-1923 Pin code: 6543 followed by the number sign >> About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) technology, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade(TM) is in late-stage development for the treatment of chronic heart failure and has received European regulatory approval under the CE Mark for this indication.
